UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7906



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LAWRENCE PAYNE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-90-20-R; CA-05-698)


Submitted: February 16, 2006              Decided: February 23, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lawrence Payne, Appellant Pro Se. John Leslie Brownlee,
United States Attorney, Thomas Jack Bondurant, Jr., Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert    Lawrence      Payne   seeks     to   appeal        the    district

court’s   final    order    construing      his    Rule    60(b)        motion       as    a

successive 28 U.S.C. § 2255 (2000) motion and dismissing it as

successive and without authorization from this court.                         The final

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).                    A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§   2253(c)(2)    (2000).     A    prisoner   satisfies          this    standard         by

demonstrating     that     reasonable      jurists      would      find       that    his

constitutional     claims    are   debatable      and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude Payne has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED




                                     - 2 -